Citation Nr: 1451481	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979, from January 1982 to September 1986, and from September 1986 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held on May 14, 2014 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the Board hearing, the Veteran submitted new evidence in support of his claim.  He did not submit a waiver of RO review.  38 C.F.R. § 20.1304 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA Compensation and Pension examination.

The Veteran seeks an increased rating for his lumbosacral strain.  During his hearing before the Board, the Veteran testified that his back condition had worsened since his previous VA Compensation and Pension examination conducted in October 2013.  Specifically, he indicated that his doctor restricted his activities because if he sits or stands for too long, his back will spasm.  See Board Transcript, page 5.  He also reported that he had pain radiating down his legs, as well as numbness and tingling in his lower extremities.  Id. at pages 7-8.  Also noted was urinary frequency that may or may not be related to his lumbar spine condition.  Id. at page 9.

The Board observes that subsequent to the Board hearing, the Veteran submitted additional evidence, including Disability Benefits Questionnaires (DBQs) that were completed by two physical therapists.  These DBQs show that the Veteran's lumbosacral strain has worsened and now involves the sciatic nerve.  Unfortunately, the DBQs do not address whether the lumbosacral strain has caused bowel or bladder problems.  Consequently, the Board finds that a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's lumbosacral strain, to include determining the severity of his bilateral lower extremity radiculopathy and to determine whether the condition has resulted in any bowel or bladder impairment.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the necessary authorization and release forms for his physical therapists and any other private provider that has treated his back condition.  Inform the Veteran that he may obtain the treatment records and submit them for review.

2. Obtain updated VA treatment records, if any.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbosacral strain, to include whether he suffers neurologic abnormalities, to include but not limited to, bowel or bladder impairment, erectile dysfunction, and radiculopathy to the lower extremities due solely to his service-connected lumbosacral strain.  The examiner must be provided access to the Veteran's VBMS and Virtual VA records.  He or she must indicate review of these items in the examination report.

The examiner is asked to identify any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, erectile dysfunction, and radiculopathy of the extremities, and to indicate whether it is at least as likely as not (50 percent or more probability) that any of the conditions are related to the lumbosacral strain.

All pertinent symptomatology and findings must be reported in detail.  Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

Any indicated diagnostic tests and studies must be accomplished.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



